Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claim 1 in the reply filed on 1/21/2021 is acknowledged.  However, Applicant also submits that amended claims 9 and 15 now depend from claim 1 and should now be examined.  Claim 1 is a shear web. Claim 9 is an assembly tool intended to be used to build the shear web of claim 1.  Since the intended use of the assembly tool does not result in a structural difference in the assembly tool the intended use is not given patentable weight.  The result is that claim 9 does not depend from claim 1 in a manner in which it meaningfully incorporates any limitation of claim 1.  Thus the shear web and the assembly tool remain distinct inventions and the restriction remains proper.
Claim 15 is a method of assembling the shear web of claim 1. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the shear web can be made by another and materially different process.  Thus a restriction of claim 15 is proper.  This was explained to Applicant during a phone interview with Steven Benintendi on 2/22/2021.  It was agreed that claim 15 and its dependents would be withdrawn.  Should claim 1 become allowable and if 
Thus claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) and claims 1-7 are pending for examination.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/29/2019 was/were considered by the examiner.
Claim Interpretation
The bracing elements are a structural element defined by its function.  One of ordinary skill in the art would understand what a bracing element is in the context of the claimed invention and disclosure such that 112f should not apply.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Opadrishta EP 2679804.
Regarding claim 1
a first longitudinal member (76a, Fig. 7) defining a mounting flange (Fig. 9, vertical wall of 76a) and a first connection portion (joint between 76a and 78); 
a second longitudinal member (74a, Fig. 7) defining a mounting flange (as mirrored by Fig. 9) and a second connection portion (as mirrored by Fig. 9); 
a plurality of first bracing elements (78, slanting down and to the right) connected between the first and second connection portions (Fig. 7); and 
a plurality of second bracing elements (78, slanting down and to the left) connected between the first and second connection portions (Fig. 7), 
the connections between the bracing elements and the longitudinal members defining a plurality of nodes (i.e. the connection portions), and wherein at one or more nodes, 
a connection portion of a longitudinal member is adhesively bonded between a first and a second bracing element (although shown in Fig. 9 with bolts 86, bonding with adhesive may be used per [0070]).
Regarding claim 3, Opadrishta further discloses that the longitudinal members (76a and 74a) and the bracing elements (78) are pultruded components ([0071]).
Regarding claim 5, Opadrishta further teaches that 
the connection portion (joint between 76a and 78) of the first and/or second longitudinal members (76a, 74a) is provided with a plurality of apertures (84) each located at a respective node and 
each end of the first and second bracing elements (78) is provided with an aperture (82), and 
wherein at the one or more nodes, an aperture in the longitudinal member is aligned with apertures in both the first and second bracing elements (Fig. 9).
Regarding claim 6, Opadrishta further teaches that 
the first and second bracing elements (78) are arranged diagonally relative to the longitudinal members (76a, 74a; Fig. 7).
Regarding claim 7, Opadrishta further teaches a wind turbine blade (10) comprising a shear web (72) as defined in Claim 1 (see claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Opadrishta EP 2679804 in view of Smith GB 679953.
Regarding claim 2, Opadrishta does not teach that at the one or more nodes, the first bracing element is bonded to a first side of the connection portion and the second bracing element is bonded to a second side of the connection portion.
Smith teaches a structural truss with a lattice structure (Fig. 1) wherein at the connection joint between first and second longitudinal members (1) and first and second 
Because both Opadrishta and Smith teach structural lattice members it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the lattice structure as taught by Opadrishta by simply substituting in the lattice structure taught by Smith, in order to yield the predictable result of a structural lattice capable of supporting the wind turbine blade with a reasonable likelihood of success. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(B).
Regarding claim 4, Opadrishta does not teach that the first and/or second longitudinal members are substantially T-shaped in cross-section.
Smith teaches a structural truss with a lattice structure (Fig. 1) wherein first and second longitudinal members (1) are substantially T-shaped in cross-section (Fig. 2).  
Because both Opadrishta and Smith teach structural lattice members it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the lattice structure as taught by Opadrishta by simply substituting in the lattice structure taught by Smith, in order to yield the predictable result of a structural lattice capable of supporting the wind turbine blade with a reasonable likelihood of success. See KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007), MPEP 2143 (I)(B).
Conclusion
Baker US 7517198 for a wind turbine blade with a lattice support structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BRIAN O. PETERS
Examiner
Art Unit 3745



/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745